DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-12 and 15-20, rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. ( US 2017/0263518 A1) in view of Lee et al. (US 2017/0287825 A1). 

	Regarding claims 1 and 17, Yu teaches in Figures 1-19 and related text e.g. a frame (52; Fig.18; Para. 0028) having first (bottom surface; Fig.18) and second surfaces (upper surface) opposing each other, having first and second through holes (first and second through holes are holes were 100A and 100B are formed), and including a wiring structure (30; Para. 0022) connecting the first and second surfaces; a connection structure (60and 62; Fig.14, 18; Para. 0031)disposed on the first surface of the frame and having a redistribution layer connected to the wiring structure (30)  ; a first semiconductor chip (100A; Fig.18) disposed on the connection structure (60 and 62) in the first through hole and having a first surface having first pads (pads of 140A and 140b; Para. 0019) connected to the redistribution layer (60 and 62) and a second surface opposite to the first surface and having a second pad (136A and 136B can be treated as second pads; Fig.4); a second semiconductor chip (100B) disposed on the connection structure (60 and 62; Fig.18) in the second through hole (second through hole for 100B) and having an active surface (bottom surface of 100B; Fig.18)  having a connection pad (140A; and 140B) connected to the redistribution layer (60 and 62; Fig. 18) and an inactive surface opposite to the active surface( different than claimed invention; 100B); an encapsulant (44; Fig.18; Para. 0024) encapsulating the first and second semiconductor chips (100A and 100B); and a wiring layer (44 and 48; Fig.8 and 18;  Para. 0026) disposed on the encapsulant (44) and the second surface of the frame (upper surface) and connected to the second pad (136A) of the first semiconductor chip and the wiring structure (30).
Yu teaches that the semiconductor chip can be different and does not need to be identical to each other and can be different (para. 0016). 

However, Lee teaches a semiconductor chip (120a or 120b; Fig.12C) can be formed to have an active surface with conductive pads (120bp; Fig.12C) and a second surface having an inactive surface (Fig.12C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a second semiconductor chip with an active surface and an inactive surface in the device of Yu as taught by Lee for the purpose of having a chip that can be a graphic processor, a passive device or digital signal processor (Para. 0076). 
Regarding claim 2, Yu teaches in Figures 1-19 and related text e.g. the wiring layer (40 and 48) is connected (electrical connected) to the second pad  (136 of 110A) of the first semiconductor chip through a plurality of vias (30) disposed in the encapsulant (44). 
Regarding claim 3, Yu teaches in Figures 1-19 and related text e.g. the encapsulant (44; Fig.18) has an opening exposing at least a portion of the second surface of the first semiconductor chip (upper side surface of 100A; Fig.18) and the wiring layer (48) is connected to the second pad (136A) by a conductive adhesive member in the opening of the encapsulant (48 is formed in the wiring layer).
Regarding claim 8, Yu teaches in Figures 1-19 and related text e.g. the wherein the first semiconductor chip is a power device chip and the second semiconductor chip includes a control integrated circuit (IC) chip. (Para. 0018 and Para. 0019). 
Regarding claims 9 and 18, Yu teaches in Figures 1-19 and related text e.g. teaches the power device chip includes one of an insulated gate bipolar transistor (IGBT) including an emitter electrode, a gate electrode, and a collector electrode, or a field effect transistor (FET) 
Regarding claims 10 and 19, Yu teaches in Figures 1-19 and related text e.g. that one of the chips can be a transistor or an IC chip (Para. 0076-0077). 
Therefore, it would have been  obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the connection of a transistor that have of the first pads is one of the emitter electrode and the collector electrode of the IGBT, another of the first pads is the gate electrode of the IGBT, and the second pad is another of the emitter electrode and the collector electrode of the IGBT, or one of the first pads is one of the source electrode and the drain electrode of the FET, another of the first pads is the gate electrode of the FET, and the second pad is another of the source electrode and the drain electrode of the FET since connecting the gate and parts of the transistor to the pad is very well known in the art.  
Regarding claims 11 and 20, Yu teaches in Figures 1-19 and related text e.g. the frame further includes a third through hole (through hole in which 100C is formed) and the semiconductor package (100C) further includes a third semiconductor chip (100C) or a passive component  accommodated in the third through hole. 
Regarding claim 12, Yu teaches in Figures 1-19 and related text e.g.  frame includes a plurality of insulating layers (46 and 22; Fig.7), the wiring structure includes a plurality of wiring patterns respectively disposed in the plurality of insulating layers and wiring vias connecting the plurality of wiring patterns (48 multiple of wiring patterns; 46 can be multiple of layers (Para. 0026)), and the frame further includes an inductor including some of the plurality of wiring patterns and the at least one of the wiring vias (wiring forming in in 30 next to 100D can be included to form an inductor).
Regarding claim 15, Yu teaches in Figures 1-19 and related text e.g. a first passivation layer (74; Fig.19) covering the second surface of the frame (second surface of the frame) and the wiring layer (60); and an underbump metal (UBM) layer (70) electrically connecting the wiring structure (60 and 62) through the first passivation layer (74). 
Regarding claim 16, Yu teaches in Figures 1-19 and related text e.g. a second passivation layer (69; Fig.19) covering the connection structure (60 and 62) and having a plurality of openings exposing portions of the redistribution layer (openings to connect 62 with 66C; Fig.19). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. ( US 2017/0263518 A1) in view of Lee et al. (US 2017/0287825 A1) as applied to claim 1 above, and further in view of  Yi et al. (US 2017/0309571 A1). 
Yu as modified by Lee does not teach a heat dissipation layer disposed in a region of the encapsulant corresponding to the inactive surface of the second semiconductor chip, the heat dissipation layer is connected to the inactive surface of the second semiconductor chip through a plurality of vias disposed in the encapsulant.
However, Yi teaches a heat dissipation layer (132; Fig.9; Para. 0077) disposed in a region of the encapsulant corresponding to the inactive surface of the second semiconductor chip (second surface; inactive surface of the chip in Figure 9), the heat dissipation layer (132) is connected to the inactive surface of the second semiconductor chip (upper surface of the chip in Figure 9) through a plurality of vias (133) disposed in the encapsulant (130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a heat dissipation layer disposed in a region of the encapsulant corresponding to the inactive surface of the second semiconductor chip on the back 
Regarding claim 6, Yu as modified by 
Allowable Subject Matter
Claims 5, 7, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MOUNIR S AMER/Primary Examiner, Art Unit 2894